UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 15-6378


JOHN W. ICKES, JR.,

                Petitioner - Appellant,

          v.

WARDEN OF THE GREENSVILLE CORRECTIONAL CENTER,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.    James R. Spencer, Senior
District Judge. (3:14-cv-00028-JRS-RCY)


Submitted:   July 27, 2015                 Decided:   July 30, 2015


Before WILKINSON, GREGORY, and DUNCAN, Circuit Judges.


Vacated and remanded by unpublished per curiam opinion.


John Woodward Ickes, Jr., Appellant Pro Se. John H. McLees,
Jr., OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     John       Woodward      Ickes,      Jr.,     seeks       to    appeal         the     district

court’s    order      accepting         the   recommendation             of     the    magistrate

judge and dismissing his 28 U.S.C. § 2254 (2012) petition for

failure    to    exhaust       state     court      remedies.             The       order    is    not

appealable       unless        a    circuit        justice          or     judge          issues     a

certificate      of       appealability.           See    28    U.S.C.          § 2253(c)(1)(A)

(2012).     A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2012).                     When the district court denies

relief    on    the       merits,   a    prisoner        satisfies         this       standard      by

demonstrating         that     reasonable          jurists      would          find       that     the

district       court’s      assessment        of   the     constitutional              claims       is

debatable       or    wrong.        Slack     v.    McDaniel,            529 U.S. 473,     484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the petition states a debatable

claim of the denial of a constitutional right.                                 Slack, 529 U.S.

at 484-85.

     We have independently reviewed the record and conclude that

Ickes     has    made       the     requisite       showing         for        issuance       of     a

certificate          of     appealability.                However,             an     alternative

jurisdictional procedural ground for dismissal appears on the

                                               2
face of the record—specifically, the state court issued a civil

commitment      order    while       the   § 2254      proceedings     were    pending,

thereby rendering the § 2254 petition moot.                          Accordingly, we

grant     a    certificate      of     appealability,         vacate   the     district

court’s       order,   remand     the      case   to    the   district      court,    and

instruct the district court to dismiss the petition for lack of

jurisdiction.          See Reid v. Angelone, 369 F.3d 363, 372 & n.5,

374 & n.7 (4th Cir. 2004) (outlining procedures).                           We dispense

with oral argument because the facts and legal contentions are

adequately      presented    in      the    materials     before     this     court   and

argument would not aid the decisional process.



                                                               VACATED AND REMANDED




                                             3